Case 1:17-cv-00295-MAC-ZJH Document 18 Filed 03/18/20 Page 1 of 2 PageID #: 91



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

 RALPH LYNN FERGUSON JR,
                  Plaintiff,
 vs.
                                                                  No.1:17-CV-00295-MAC
 J. KEITH STANLEY, INDIVIDUALLY
 AND AS PARTNER AT FAIRCHILD,
 PRICE, HALEY & SMITH, LLP;
                  Defendant.

                                    ORDER TO SERVE COPY

          This case is assigned to the Honorable Marcia A. Crone, United States District Judge, and

referred to the undersigned for pretrial management. On July 10, 2017, Plaintiff Ralph Ferguson

(“Ferguson”) filed his complaint against Defendant J. Keith Stanley (“Stanley”). Doc. No. 1. On

September 28, 2017, it appears Stanley was properly served with the summons and Ferguson’s

original complaint. Doc. No. 6. However, Stanley failed to appear and now faces default. Doc.

No. 12.

          Default is a drastic measure. Nishimatsu Const. Co., Ltd. v. Houston Nat. Bank, 515 F.2d

1200, 1206 (5th Cir. 1975) (“The defendant, by his default, admits the plaintiff's well-pleaded

allegations of fact, is concluded on those facts by the judgment, and is barred from contesting on

appeal the facts thus established.”). Moreover, a party in default must first successfully set aside

the default before it can meaningfully defend itself in the lawsuit. See New York Life Ins. Co. v.

Brown, 84 F.3d 137, 143 (5th Cir. 1996).

          Therefore, the undersigned ORDERS that the Clerk of Court serve Defendant J. Keith

Stanley with a copy of Ferguson’s “Motion to Take Judicial Notice of Facts” (Doc. No. 12),
Case 1:17-cv-00295-MAC-ZJH Document 18 Filed 03/18/20 Page 2 of 2 PageID #: 92



“Affidavit and Request” (Doc. No. 16), and the Clerk’s Entry of Default (Doc. No. 17) via email

at his last known email address in CM/ECF: jstanle3@progressive.com.


      SIGNED this 18th day of March, 2020.




                                                 _________________________
                                                 Zack Hawthorn
                                                 United States Magistrate Judge
